Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 1 of 14 PageID #: 32




                                                   2:20-cv-00560
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 2 of 14 PageID #: 33
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 3 of 14 PageID #: 34
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 4 of 14 PageID #: 35
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 5 of 14 PageID #: 36
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 6 of 14 PageID #: 37
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 7 of 14 PageID #: 38
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 8 of 14 PageID #: 39
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 9 of 14 PageID #: 40
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 10 of 14 PageID #: 41
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 11 of 14 PageID #: 42
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 12 of 14 PageID #: 43
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 13 of 14 PageID #: 44
Case 2:20-cv-00560 Document 2 Filed 08/24/20 Page 14 of 14 PageID #: 45
